COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-15-00092-CR


JOSUE DANIEL FLORES                                                      APPELLANT

                                          V.

THE STATE OF TEXAS                                                             STATE


                                       ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1398490D

                                       ----------

                          MEMORANDUM OPINION1

                                       ----------

      Appellant Josue Daniel Flores pleaded guilty to possession of a controlled

substance of less than one gram (methamphetamine) in exchange for six

months’ confinement in state jail and now attempts to appeal this conviction. On

March 27, 2015, we notified appellant that the trial court’s certification of his right

to appeal states that this is a plea-bargain case and that he has no right of


      1
       See Tex. R. App. P. 47.4.
appeal. We informed appellant that unless he or any party desiring to continue

the appeal filed with the court, on or before April 6, 2015, a response showing

grounds for continuing the appeal, the appeal would be dismissed. See Tex. R.

App. P. 25.2(a)(2), (d), 44.3. We have received no response. Therefore, we

dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT AND SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 14, 2015




                                        2